Name: 93/727/ECSC: DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 20 December 1993 extending to 1994 the application of Decision 92/584/ECSC applying generalized tariff preferences for 1993 in respect of certain steel products originating in developing countries
 Type: Decision
 Subject Matter: economic conditions;  trade policy;  tariff policy;  iron, steel and other metal industries
 Date Published: 1993-12-31

 Avis juridique important|41993D072793/727/ECSC: DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 20 December 1993 extending to 1994 the application of Decision 92/584/ECSC applying generalized tariff preferences for 1993 in respect of certain steel products originating in developing countries Official Journal L 338 , 31/12/1993 P. 0054 - 0055DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 20 December 1993 extending to 1994 the application of Decision 92/584/ECSC applying generalized tariff preferences for 1993 in respect of certain steel products originating in developing countries (93/727/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 Decision 92/584/ECSC applying generalized tariff preferences in respect of certain steel products originating in developing countries (1) shall apply mutatis mutandis from 1 January to 30 June 1994. References in the Decision mentioned in the first subparagraph to specific dates in 1993 or 1994 shall be taken to refer to the same dates in 1994 or 1995 respectively. Article 2 The volume of the preferential amounts for the six-month period to 30 June 1994 shall correspond to half the annual volume of the corresponding amounts set for 1993. Article 3 The amendments to CN codes indicated in the Annex to this Decision shall apply from 1 January 1994. Article 4 In Decision 90/672/ECSC, all references to 693/88 shall be replaced by a reference to Articles 66 to 97 of Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2). Article 5 This Decision shall be automatically extended until 31 December 1994 if the Council has not adopted the new arrangements for generalized tariff preferences 15 June 1994. The volume of the preferential quotas and ceilings for the six-month period to 31 December 1994 shall correspond to half the annual volume of the corresponding amounts set for 1993. Any quantities of the tariff quotas or ceilings still unused at 30 June 1994 which did not fall within two half-yearly volumes in 1993 may be added to imports carried out up to 31 December 1994. Article 6 This Decision shall enter into force on 1 January 1994. Done at Brussels, 20 December 1993. The President W. CLAES (1) OJ No L 396, 31. 12. 1992, p. 46. (2) OJ No L 253, 11. 10. 1993, p. 1. ANNEX Amendments to Annex I of Decision 90/672/ECSC Column 2, order No 60.0010: - for: 7207 11 19 - read: 7207 11 14 7207 11 16 Column 2, order No 60.0030: - for: 7207 19 15 - read: 7207 19 14 7207 19 16 - for: 7213 31 00 7213 39 00 - read: 7213 31 7213 39 - for: 7214 40 91 7214 40 99 - read: 7214 40 31 7214 40 39 7214 40 90 - for: 7214 50 91 7214 50 99 - read: 7214 50 31 7214 50 39 7214 50 90 Column 2, order No 60.0040: - for: 7216 50 90 - read: 7216 50 91 7216 50 99 Column 2, order No 60.0060: - for: 7222 10 51 7222 10 59 7222 10 99 - read: 7222 10 21 7222 10 29 7222 10 31 7222 10 39 7222 10 81 7222 10 89